Order entered November 18, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-22-00620-CV

                IN THE INTEREST OF L.A.C., A CHILD

             On Appeal from the 302nd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DF-20-18505

                                  ORDER

     Before the Court is appellant’s motion to extend time to file appellant’s

brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

December 30, 2022.


                                         /s/   KEN MOLBERG
                                               JUSTICE